Citation Nr: 1115101	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-46 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of prostate cancer, evaluated as noncompensable from July 1, 2008 to April 18, 2009, as 20 percent disabling from April 19, 2009 to August 12, 2010, and as 40 percent disabling from August 13, 2010.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel








INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center, in Philadelphia, Pennsylvania,          which had reduced from 100 to 0 percent the assigned disability evaluation for service-connected prostate cancer, effective July 1, 2008. 

During pendency of the appeal, a January 2011 RO rating decision granted an increased evaluation for residuals of prostate cancer, in accordance with the level of compensation specified above. Notwithstanding the award, the Veteran continued his appeal for a still higher schedular rating, as is permitted under applicable law. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).


FINDINGS OF FACT

1. From July 1, 2008 to April 18, 2009, the Veteran would awaken to void approximately once per night. There is no other indication of relevant symptomatology associated with service-connected disability.

2. From April 19, 2009 to August 12, 2010, the Veteran would awaken to void on average up to three times per night. 

3. Since August 13, 2010, the Veteran has had a daytime voiding interval of less than one hour. While he also described some urinary incontinence, no usage of absorbent or protective materials was required. 



CONCLUSION OF LAW

The criteria are not met for an increased rating for residuals of prostate cancer, evaluated at 0 percent from July 1, 2008 to April 18, 2009, 20 percent from April 19, 2009 to August 12, 2010, and 40 percent since August 13, 2010. 38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.115a; 4.155b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from July 2010, the RO informed        the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.       § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in   Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,            the VCAA notice correspondence did not precede issuance of the April 2008 rating decision on appeal, and thus did not literally comport with the standard for timely notice. No doubt, this was due to the fact that the Veteran was appealing an RO decision that had already undertaken a reduction in rating action, and thus the decision in question had already been issued. In any event, the Veteran has had an opportunity to respond to the VCAA notice correspondence in advance of the January 2011 Supplemental SOC (SSOC) readjudicating his claim. There is no objective indication of any further relevant information or evidence that must be associated with the record. The Veteran has therefore had the full opportunity to participate in the adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO has taken appropriate action to comply with the duty to assist the Veteran through attempting to obtain records from the Social Security Administration, which were unavailable, as well as arranging for him to undergo VA Compensation and Pension examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).         In support of his claim, the Veteran has provided several personal statements, and a letter from a VA physician. He has not requested a hearing in connection with this matter. The record as it stands includes sufficient competent evidence to decide        the claim. Under these circumstances, no further action is necessary to assist           the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant neoplasms of the genitourinary system are to be evaluated as 100 percent disabling. Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of        38 C.F.R. § 3.105(e). If there has been no local recurrence of metastasis of the neoplasm, it is to be rated based on residuals of either voiding dysfunction or renal dysfunction, whichever is predominant.

The VA rating schedule provides descriptions of various levels of disability in each of the symptom areas of renal or voiding dysfunctions, infections, or a combination of these. Where diagnostic codes refer the decisionmaker to these specific areas dysfunction, only the predominant area of dysfunction shall be considered for rating purposes. Since the areas of dysfunction do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis. 38 C.F.R. § 4.115a.

Voiding dysfunction is evaluated under the rating criteria for urine leakage, urinary frequency, or obstructed voiding based on the nature of the disability in question.  38 C.F.R. § 4.115a.

Under the criteria in regard to urinary frequency (the specific symptom in relation to voiding dysfunction that is referred to in more detail below), a 10 percent rating is assigned for a daytime voiding interval of between two and three hours, or; awakening to void two times per night. A 20 percent rating is warranted for a daytime voiding interval of between one and two hours, or; awakening to void three to four times per night. Where there is a daytime voiding interval of less than one hour, or awakening to void five or more times per night, a maximum 40 percent rating is warranted. 

With regard to urine leakage the pertinent criteria indicate that for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence a 20 percent rating is assigned where there is required the wearing of absorbent material which must be changed less than 2 times per day. A 40 percent rating is warranted for the requirement of wearing absorbent materials which must be changed 2 to 4 times per day. A maximum 60 percent rating is available if there is required use of an appliance, or the wearing of absorbent materials which must be changed more than 4 times per day.

By way of a September 2006 rating decision, the RO granted service connection for prostate cancer (due to presumed exposure to herbicides), with an initial evaluation of 100 percent, effective July 1, 2005. 

In July 2007, the Veteran underwent a VA Compensation and Pension examination of the genitourinary system. As to medical history, the Veteran in August 2005 had undergone surgical removal of the prostate. He had followed up on a routine basis with his physicians as recently as April 2007, and they were reporting that everything was fine. The Veteran indicated that he was tired frequently, but otherwise had no restrictions on his work. He had no significant complaints of dysuria, change of his stream, or hesitancy. He would get up one time per night to urinate. He denied incontinence or the use of any kind of appliances or pads.           He denied recurrent urinary tract infections, and denied renal colic, bladder stones or nephritis. No other history of malignancy was known. He did not need catheterization or dilatation. A physical exam indicated normal findings.              The diagnosis given was adenocarcinoma of the prostate with surgical removal of the prostate in 2005. According to the VA examiner, the Veteran appeared to be doing quite well at that time.

On the basis of these examination findings, through a September 2007 rating decision, the RO proposed a reduction in rating for prostate cancer to 0 percent. 
It warrants mention that during this timeframe, the Veteran was properly accorded his procedural due process rights under 38 C.F.R. § 3.105(e) for when there is proposed a reduction in disability compensation, including being given the opportunity to present additional evidence, and to have a pre-termination hearing. 

Through an April 2008 rating decision, the RO implemented the reduction in rating from 100 to 0 percent for prostate cancer, effective July 1, 2008. 

In appealing from this decision, the Veteran is not directly contesting the propriety of the reduction from 100 percent, inasmuch as prostate cancer has long since been in remission. He is contesting however, the decision to assign a noncompensable rating for residuals of prostate cancer. In his April 2009 Notice of Disagreement (NOD), the Veteran explained that he experienced incidences of incontinence.          He further stated that he also needed to get up at night to urinate two to three times per night.

Thereafter, on his October 2009 VA Form 9 (Substantive Appeal to the Board),             the Veteran stated that the prior VA exam was not an accurate depiction of his service-connected disability, in that he would awaken to urinate every night from between one to three times per night. During the day, he would have to urinate about once in every three hours, sometimes more. He further described having had incidents of leakage. 

The Veteran underwent another VA Compensation and Pension examination in August 2010.  At that time, he reported that there were urinary symptoms consisting of urgency, hesitancy, and straining to urinate. With regard to urinary frequency,       he described a daytime voiding interval of less than one hour. He further described nocturia of three voiding per night. He also indicated there was urinary leakage, involving stress incontinence, which did not require wearing of any absorbent material. A physical exam was completed. The diagnosis was in part, prostate cancer; urinary incontinence, as a residual of prostate cancer and its treatment;         and detrusor instability, as a residual of prostate cancer and its treatment.             The examiner further commented that the Veteran's urinary frequency demanded that he urinate about every 30 minutes during the daytime, and awaken at night as often as three times to urinate. His urinary incontinence did not require the use of absorbent materials or appliance for management. 

A statement dated later that month from a treating VA physician, recounted that       the Veteran was status-post a radical retropubic prostatectomy from August 2005.  It was stated that he had not experienced any irritative or obstructive voiding symptoms since the surgery, and there was no leaking. On physical exam, there was no suprapubic mass or tenderness, and the bladder was not palpable. No further imaging or treatment was indicated at that time. 

Having reviewed the factual circumstances underlying the severity of the residuals of prostate cancer, the Board finds that the continuance of the existing rating scheme for this condition is fully warranted. 

For the initial timeframe at issue, from July 1, 2008 to April 18, 2009,                        a noncompensable (0 percent) evaluation should remain in effect. For this time period, the only available source of competent evidence for rating purposes consists of the July 2007 VA Compensation and Pension examination, which yielded generally no complaints or abnormalities regarding urinary system functioning as a result of prostate cancer. The Veteran reportedly awoke one time per night to void, which does not place his symptomatology within the range that contemplates a compensable rating pursuant to Diagnostic Code 7528. Nor are there any other pertinent signs and symptoms to consider. The Veteran denied incontinence of any kind. The overall conclusion of the examiner was that the Veteran was doing well, status-post removal of the prostate. Apart from the findings set forth on this VA exam, there is no additional evidence before the Board to review. Consequently, from July 1, 2008 to April 18, 2009, the assignment of a noncompensable rating was proper.

Similarly, the already assigned 20 percent evaluation recognizes the full degree of severity of the residuals of prostate cancer for the time period from April 19, 2009 to August 12, 2010. The RO premised this increase in rating to 20 percent upon   the Veteran's April 2009 NOD stating that he had to awaken to void two to three times per night, and his October 2009 statement on a VA Form 9 corroborating the same. Taking his statements as competent evidence of observable symptomatology, his symptoms fall at the lower end of what will correspond to a 20 percent rating based upon urinary frequency. However, no higher evaluation than 20 percent is warranted under provisions of 38 C.F.R. § 4.115a. The next higher rating of               40 percent requires a daytime voiding interval of less than one hour, or awakening to void five or more times per night -- this is clearly not shown based on                   the Veteran's own subjective report. Therefore, the assignment of a 20 percent    was correct on the applicable evidence.

Finally, for the time period from August 13, 2010 to the present, a 40 percent rating remains the highest available disability evaluation. As to urinary frequency,               the Veteran described a daytime voiding interval of less than one hour. Under pertinent rating criteria, this squarely corresponds to a 40 percent disability evaluation. That notwithstanding, this is the maximum available schedular rating premised upon urinary frequency. See 38 C.F.R. § 4.115a. Meanwhile, there is no higher available evaluation under criteria for urinary leakage, inasmuch as while the Veteran reportedly experiences this, it does not require the usage of any absorbent or protective materials. Nor are there any signs of obstructed voiding or kidney damage for this most recent time period, or for that matter, at any point during the relevant rating history.  
                       
Accordingly, under provisions of the VA rating schedule, no additional compensation is deemed warranted. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. Indeed, the Veteran remains employed on a full-time basis. The Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown,              9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for an increased rating for the residuals of prostate cancer. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.             The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An increased rating for residuals of prostate cancer, evaluated as noncompensable from July 1, 2008 to April 18, 2009, 20 percent disabling from April 19, 2009 to August 12, 2010, and 40 percent disabling from August 13, 2010, is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


